Citation Nr: 0612772	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

Since further development is required, the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran indicated in his May 2004 substantive appeal (VA 
Form 9) that he would provide additional information 
regarding his alleged stressors in service, which he believes 
caused PTSD.  In the June 2004 Supplemental Statement 
of the Case (SSOC), the RO indicated that if he submitted 
this additional evidence, then it would be considered.  And 
this indeed has occurred.  He submitted answers to a PTSD 
Questionnaire in February 2005, as well as recent records in 
July 2005 from the VA Medical Center (VAMC) in Brooklyn, New 
York.  (Note:  the treatment records the RO have considered 
thus far, including in the June 2004 SSOC, only date to May 
2004).  The veteran did not waive his right to have this 
additional evidence initially considered by the RO, and it 
has not been addressed in an SSOC.  So this must be done 
before deciding his appeal.  See 38 C.F.R. §§ 19.31, 
20.1304(c) (2005).

Additionally, during the pendency of this appeal, on March 3, 
2006, the U. S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Here, the 
veteran was provided notice of what type of information and 
evidence was needed to substantiate a claim for service 
connection, but he was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  Then readjudicate the veteran's claim based 
on the entire evidentiary record, including his 
responses on the recently submitted PTSD 
questionnaire and the medical records 
concerning his recent treatment and evaluation 
at the VAMC in Brooklyn.  If benefits are not 
granted to his satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before returning 
the case to the Board for further appellate 
consideration.

The purpose of this REMAND is to consider additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  No action 
is required by the veteran until contacted.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





